SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

459
KA 14-00752
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

DEBORA K. GRAMZA, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DANIEL J.
PUNCH OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered January 22, 2014. The judgment convicted defendant,
upon her plea of guilty, of grand larceny in the second degree and
falsifying business records in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting her upon her plea of guilty of grand larceny in the second
degree (Penal Law § 155.40 [1]) and falsifying business records in the
first degree (§ 175.10). Contrary to defendant’s contention, the
record establishes that she knowingly, voluntarily, and intelligently
waived the right to appeal (see generally People v Lopez, 6 NY3d 248,
256; People v Frank, 258 AD2d 900, 900-901, lv denied 93 NY2d 924),
and that valid waiver forecloses any challenge by defendant to the
severity of the sentence (see Lopez, 6 NY3d at 255; see generally
People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733,
737).

     In appeal No. 2, defendant appeals from a judgment convicting her
upon her plea of guilty of offering a false instrument for filing in
the first degree (Penal Law former § 175.35). We agree with defendant
that her waiver of the right to appeal was invalid inasmuch as she
pleaded guilty to the sole count in the superior court information
without receiving a sentencing commitment or any other consideration
(see People v Collins, 129 AD3d 1676, 1676, lv denied 26 NY3d 1038;
cf. Frank, 258 AD2d at 900-901), but we nevertheless reject her
                                 -2-                        459
                                                      KA 14-00752

challenge to the severity of the sentence.




Entered:   June 10, 2016                     Frances E. Cafarell
                                             Clerk of the Court